Opinion by
Beaver, J.,
The right of appeal from the judgment or decree of the court of quarter sessions in the determination of appeals from orders of removal, in pursuance of which paupers have been removed from one district to another, is purely statutory. It is provided by the act of the 16th of March, 1868. The remedy is to be pursued in strict accordance with the provisions of this act. The act has been construed and the mode of procedure under it carefully pointed out by the Supreme Court whose decisions therein have been followed by this court in several cases. In Lower Augusta v. Selinsgrove, 64 Pa. 166, the Supreme Court said: “ The general exception to the opinion of the court below is not an exception to any point of evidence or of law.” The *414provisions of this act of assembly have been constrnecl by this court in Spring Township v. Walker Township Overseers, 1 Pa. Superior Ct. 383, and again in Overseers of Elderton Borough v. Overseers of Plumcreek Township, 2 Pa. Superior Ct. 397. In the latter case there was a general exception to appellants and it was held that “ although the appellants’ paper-book contains seven assignments of error on questions of law and fact, none of them can be considered by this court, for the reason that there are no exceptions to support them.” In both of these cases the uniform decisions of the Supreme Court are fully collected and considered. It is not necessary, therefore, to requote the authorities at length. It is sufficient for the purpose of this case to say that, following the uniform decisions of both of our courts of appellate jurisdiction, we must hold that the thirteen assignments of error presented by the appellants for our consideration have nothing in the record which can sustain them. The court below was not asked to find specific facts nor were any prayers offered for specific rulings upon points of law. No bills of exception were presented to the court, asking exceptions as to findings of fact or rulings of law by the court. The provisions of the act, under which the appeal was taken and the uniform and very numerous decisions of the courts in regard to the same were entirely disregarded. Although not necessary, it may be well to say that in our opinion there was competent and sufficient evidence in the case to sustain the conclusion reached by the court below. The decree is, therefore, affirmed and the appeal dismissed at the costs of the appellant.